Citation Nr: 0026432	
Decision Date: 10/03/00    Archive Date: 10/10/00

DOCKET NO.  98-11 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
White River Junction, Vermont


THE ISSUE

Entitlement to an increased rating for major depressive 
disorder, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1944 to May 
1945.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an April 1997 rating decision 
by the White River Junction, Vermont RO that granted service 
connection for major depressive disorder, evaluated as 10 
percent disabling from July 1991.


REMAND

The veteran contends that an increased rating is warranted 
for his service-connected major depressive disorder.

Historically, the Board notes that a June 1945 rating action 
awarded service connection for psychoneurosis.  This grant of 
service connection was severed by rating action in June 1958.  
The severance was upheld by a decision of the Board, which 
the veteran then appealed to the United States Court of 
Appeals for Veterans Claims (Court).  Subsequently, as part 
of a February 2000 Stipulated Agreement between the veteran 
and the VA, the VA agreed to restore service connection for a 
psychiatric disorder, now classified as major depressive 
disorder, evaluated as follows: 30 percent disabling from May 
23, 1945 until December 2, 1947; 10 percent disabling from 
December 3, 1947 until December 15, 1957; 0 percent disabling 
from December 16, 1957 until July 18, 1991; and 10 percent 
disabling from July 19, 1991.  The veteran's appeal to the 
Court was dismissed by Order of the Court on the basis of the 
terms agreed upon.  A March 2000 rating action effectuated 
this grant.  In light of the possible effect of the February 
2000 Stipulated Agreement on the issue at hand, the Board 
finds that the veteran's claim for an increased rating must 
be remanded for further action.

In addition, the Board notes that in a July 2000 statement, 
the veteran's representative raised the issue of entitlement 
to an increased rating for major depressive disorder for the 
period from May 23, 1945 to July 19, 1991.  While this issue 
has not been developed for appellate review, it may have an 
impact on the certified issue and is therefore inextricably 
intertwined with the issue currently before the Board.

In view of the forgoing, the case is REMANDED to the RO for 
the following action:

The RO should consider the issue of 
entitlement to an increased rating for 
major depressive disorder for the period 
from May 23, 1945 to July 19, 1991.  To 
this end, the RO should refer this case 
to the District Counsel for a legal 
opinion as to what effect, if any, the 
February 2000 Stipulated Agreement and 
the Order entered by the Court has on the 
issue of entitlement to an increased 
rating for major depressive disorder, 
currently and retroactively.  The opinion 
of the District Counsel should be 
associated with the claims folder.  If 
the claim for entitlement to an increased 
rating for major depressive disorder for 
the period from May 23, 1945 to July 19, 
1991 is denied, the veteran should be 
notified of the decision and his 
appellate rights.  If he submits a notice 
of disagreement with respect to that 
issue and then perfects the appeal by 
submission of a substantive appeal, then 
that issue should also be certified for 
appellate consideration.  

In addition, the RO should review the 
veteran's claim for an increased rating 
for major depressive disorder, currently 
evaluated as 10 percent disabling.  If 
the determination remains adverse to the 
veteran, he and his representative should 
be furnished with a Supplemental 
Statement of the Case and given a 
reasonable opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter that the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. W. SYMANSKI 
	Member, Board of Veterans' Appeals
	
Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


